Case 20-10755-BLS   Doc 251-4   Filed 05/26/20   Page 1 of 6




                     EXHIBIT C
                Case 20-10755-BLS             Doc 251-4        Filed 05/26/20         Page 2 of 6




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


                                                               Chapter 11
In re:                                                         Case No. 20-10755 (BLS)
                                                               (Jointly Administered)
RAVN AIR GROUP, INC., et al.,

         Debtors.1                                             Hearing Date: May 27, 2020




              JOINT STIPULATION OF FACTS BY DEBTORS AND COMMITTEE

         Debtors in the above-captioned chapter 11 cases (“Debtors”) and the Official Committee

of Unsecured Creditors appointed in the above-captioned chapter 11 cases (the “Committee”)

hereby stipulate to the following facts.2

         1.      Debtors’ informal process to market or otherwise sell Debtors’ assets as a going

concern in a 363 sale or otherwise has been run primarily through an outreach by the Debtors’

independent directors, executives, and their advisors to external investors, industry investors, and

possible investors from the state of Alaska, and by fielding inbound inquiries from various

parties that Debtors have received on an ad hoc basis after filing for bankruptcy.

         2.      Outreach was based on names members of the Special Restructuring Committee

knew or were given of entities that appear to potentially have an interest in purchasing Debtors’

business as a going concern. To date, Debtors initiated outreach with respect to nineteen parties


1   The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification number
    are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH,
    Inc. (9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc.
    (8091), and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old
    International Airport Road, Anchorage, AK 99502.
2   Capitalized terms used in this Objection but not otherwise defined shall have the meaning ascribed to them in
    the Motion or the [Proposed] Chapter 11 Plan of Liquidation of RAVN Air Group, Inc. and its Affiliated
    Debtors [D.I. 112] (the “Plan”), as applicable.
             Case 20-10755-BLS        Doc 251-4      Filed 05/26/20    Page 3 of 6




concerning the potential purchase of Debtors’ business as a going concern. Seven indicated they

were not interested and four ultimately signed an NDA. In addition, one of the non-interested

parties connected Debtors with another party who also has signed an NDA. In total, between

outreach initiated by Debtors and inbound inquires from parties aware of RavnAir’s status, six

parties have signed NDAs in connection with potential interest in a purchase of Debtors’

business as a going concern.

       3.      Debtors did not retain an investment banker or engage in a formal plan to market

or otherwise attempt to sell Debtors as a going concern in a 363 sale or otherwise. Lenders made

clear to Debtors at the outset that Lenders wanted to proceed with a liquidation of assets as soon

as possible and did not want Debtors to divert time or resources in connection with a potential

sale of Debtors’ business as a going concern. Debtors believed that Lenders would not approve a

budget sufficient to allow for hiring an investment banker, and Debtors did not have any

subsequent discussions with Lenders concerning hiring an investment banker.

       4.      Debtors also were not able to run a formal process to market or otherwise attempt

to sell Debtors as a going concern in a 363 sale or otherwise prior to the filing of the Debtors’

Motion for Orders (I)(A) Authorizing and Approving the Bidding Procedures, (B) Approving

Procedures Related to the Assumption of Certain Executory Contracts and Unexpired Leases;

(C) Approving the Notice Procedures, (D) Authorizing Entry Into One or More Stalking Horse

Agreements, and (E) Setting a Date for the Sale Hearing; and (II) Authorizing and Approving

(A) the Sale of Certain Assets Free and Clear of All Liens, Claims, Encumbrances and Interests,

(B) the Assumption and Assignment of Certain Contracts, and (C) Payment of Bid Protections, If

Applicable [Dkt. No. 197] (the “Bidding Procedures Motion”). Since the filing of the Bidding

Procedures Motion, Debtors have begun advertising the proposed sale of the Debtors’ assets and



                                                2
             Case 20-10755-BLS         Doc 251-4     Filed 05/26/20     Page 4 of 6




business as a going concern in certain publications, including the Anchorage Daily News and The

Wall Street Journal.

       5.      Debtors did not compile or reach out to an extensive list of potential aviation or

airline investors or other airline owners for purposes of marketing or otherwise attempting to sell

Debtors as a going concern in a 363 sale or otherwise.

       6.      Debtors did not create a typical detailed and extensive “pitch book” or other

similar marketing materials specifically designed for potential buyers in order to assist in the

marketing of Debtors for a potential sale as a going concern in a 363 sale or otherwise. Instead,

Debtors provided interested parties with an updated and revised company overview presentation

originally prepared for discussions on March 28th with the U.S. Treasury Department regarding

CARES Act Grants and Loans, as well as asset valuations, audited and unaudited financials from

2015-2019, 2020 budget forecast, a presentation on market opportunities in Alaska, “base case”

and “downside case” financial projections for restarting the airline, an overview of the corporate

organization, a list of Top 30 unsecured creditors, and information from the U.S. Treasury on

CARES Act Grants and Loans. This information is available in a buyer’s data room, and a copy

of the company overview presentation (without financial projections) is also available on

Debtors’ www.flyravn.com website.

       7.      Debtors have not conducted a valuation of Debtors’ business as a going concern.

       8.      Subsequent to filing a petition for Chapter 11, Debtors engaged sage-popovich,

inc. (“SPI”), at the request of the Lenders, who introduced Debtors to SPI, in order to prepare for

and advise Debtors on a potential liquidation of Debtors’ assets.

       9.      SPI conducted an appraisal of Debtors’ assets for purposes of a potential

liquidation, but has not done any valuation of Debtors as a going concern.



                                                3
             Case 20-10755-BLS       Doc 251-4      Filed 05/26/20    Page 5 of 6




       10.    SPI has been, is, and will be involved in Debtors’ assessment of any offers

received by the Debtors, including offers to purchase Debtors as a going concern, in addition to

the Debtors’ other advisors, including their financial advisors, Conway Mackenzie, and the

members of the Special Restructuring Committee.

Dated: May 21, 2020



                                            POLSINELLI PC


                                            Christopher A. Ward (Del. Bar No. 3877)
                                            Shanti M. Katona (Del Bar No. 5352)
                                            222 Delaware Avenue, Suite 1101
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 252-0920
                                            Facsimile: (302) 252-0921
                                            cward@polsinelli.com
                                            skatona@polsnielli.com

                                            -and-

                                            BROWN RUDNICK LLP
                                            Robert J. Stark (pro hac vice)
                                            Oksana P. Lashko(pro hac vice)
                                            Max D. Schlan (pro hac vice)
                                            Seven Times Square
                                            New York, New York 10036
                                            Telephone: (212) 209-4800
                                            Facsimile: (212) 209-4801
                                            rstark@brownrudnick.com
                                            olashko@brownrudnick.com
                                            mschlan@brownrudnick.com

                                            Proposed Counsel to the Official Committee of
                                            Unsecured Creditors




                                               4
Case 20-10755-BLS   Doc 251-4    Filed 05/26/20   Page 6 of 6




                         BLANK ROME LLP


                         Victoria A. Guilfoyle (No. 5183)
                         Stanley B. Tarr (No. 5535)
                         Jose F. Bibiloni (No. 6261)
                         1201 N. Market Street, Suite 800
                         Wilmington, Delaware 19801
                         Telephone: (302) 425-6400
                         Facsimile: (302) 425-6464
                         Email: guilfoyle@blankrome.com
                         tarr@blankrome.com
                         jbibiloni@blankrome.com

                         -and-

                         KELLER BENVENUTTI KIM LLP
                         Tobias S. Keller (pro hac vice)
                         Jane Kim (pro hac vice)
                         Thomas B. Rupp (pro hac vice)
                         650 California Street, Suite 1900
                         San Francisco, California 94108
                         Tel: (415) 496-6723
                         Fax: (650) 636-9251
                         Email: tkeller@kbkllp.com
                         jkim@kbkllp.com
                         trupp@kbkllp.com
                         Proposed Attorneys for Debtors
                         and Debtors-in-Possession




                            5
